By the Court.

Lumpkin, J.
delivering the opinion.
We concur fully in the judgment of the Circuit Court, that the securities have a plain and adequate remedy at Common Law. Whenever, by previous recovery, the penalty of the Sheriff’s bond has been exhausted, they can plead this fact,' and protect themselves from further liability ; and this being the case, it would be unjust to the more vigilant suitors who have been aggrieved or injured by the official misconduct of the Sheriff, to restrain them from prosecuting their rights at law. Acts of 1847, p. 201.
Judgment affirmed.